Citation Nr: 1611080	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-11 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Entitlement to VA education benefits for vocational flight training.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
 
In his substantive appeal, the Veteran requested a hearing before a member of the Board, but withdrew this request in December 2015.


FINDING OF FACT

At the time he began flight training in December 2010, the Veteran had current Class 1 and 2 Civil Aviation Medical Certificates issued by the Australian Civil Aviation Safety Authority.  


CONCLUSION OF LAW

The criteria for VA education benefits for vocational flight training have been met.  38 U.S.C.A. §§ 3034(d), 7104(c) (West 2014); 38 C.F.R. § 21.4235 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the instant case, the Veteran is seeking entitlement to vocational benefits under the Post 9/11 GI Bill for vocational flight training at Prestosim, Inc, in Grapevine, Texas beginning December 17, 2010.

A veteran or service member who is otherwise eligible to receive education assistance may receive educational assistance for flight training in an approved course provided that the individual meets certain requirements.  VA may approve the individual's program of education if the flight courses that constitute the program of education meet Federal Aviation Administration (FAA) standards for such courses and the FAA and the State approving agency approve them; and the flight training included in the program is either generally accepted as necessary for the attainment of a recognized vocational objective in the field of aviation, or is given by an educational institution of higher learning for credit toward a standard college degree that the individual is pursuing.  Further, the individual must possess a valid private pilot certificate or higher pilot certificate, such as a commercial pilot certificate; and, unless enrolled in an Airline Transport Pilot (ATP) course, hold a second-class medical certificate on the first day of training.  38 U.S.C.A. § 3034(d) (2014); 38 C.F.R. § 21.4235(a)-(b) (2015).

The record reflects that the Veteran is eligible for educational benefits under the Post-9/11 GI Bill and it appears that the vocational flight program he attended at Prestosim, Inc is an accredited program.  The Veteran also has a private pilot's license issued by the Federal Aviation Agency, as well as commercial and private pilot licenses issued by Australia's Civil Aviation Safety Authority.  The RO denied the Veteran's claim for benefits after concluding that the Veteran had not presented a valid medical certificate.  The Veteran has appealed, pointing out that at the time his training began in December 2010, he had current Class 1 and Class 2 medical certification from Australia's Civil Aviation Safety Authority.

The Veteran's claim was initially denied in July 2011 because the Veteran had not submitted "A 2nd Class Medical Certificate issued in the United States."  However, the Board notes that while 38 U.S.C.A. § 3034(d) and 38 C.F.R. § 21.4235(a)-(b) require a veteran participating in vocational flight training to have either a first or second class medical certificate at the time they begin training, nowhere do the regulations explicitly demand that that the medical certification be issued in the United States.  Furthermore, the Veteran has pointed out that under FAA regulations, medical certificates issued by a foreign country are in some cases considered a valid medical certificate.  See 14 C.F.R § 61.3.

The RO appeared to later concede this point and in its March 2012 statement of the case asserted that the Veteran's Australian issued medical certification and pilot's licenses could not be considered valid because there was no evidence of record that these documents had been verified by the FAA.  In his May 2012 substantive appeal, the Veteran acknowledges that flight students in the United States with foreign licenses and medical certificates do have to have the validity and currency of their documents verified to the FAA by their country's civil aviation authority, but explains that any verification is sent directly from the foreign authority (in the Veteran's case, the Australian Civil Aviation Safety Authority) to the FAA and pilots do not have access to these records.  In February 2012, the Veteran had the Australian Civil Aviation Safety Authority's Medical Certification Administrator submit a copy of the Veteran's medical certification with an accompanying cover letter.  The attached documentation establishes that in December 2010, when the Veteran's training was scheduled to begin, the Veteran had a current Civil Aviation Medical Certificate with Class 1 and Class 2 certifications which had been last renewed in March 2010 when he was also medically examined.  Furthermore, it appears that Prestosim, Inc. an FAA approved training program located in Texas, was satisfied that the Veteran was qualified for admission to their training program.  Since an unqualified pilot would pose a danger to the instructors and other students, the flight school would presumably be highly motivated to ensure that all admitted students are both technically and medically qualified for flight training in the United States.  

Having carefully reviewed the evidence of record, the Board can find no reason to question the validity of the Veteran's medical certification or indeed any of his submitted documentation.  Absent compelling evidence of fraud, the Board concludes that attempting to obtain additional corroborating evidence from the FAA is unnecessary and that the evidence of record is sufficient to establish the Veteran's entitlement to vocational flight training.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to VA education benefits for vocational flight training are granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


